In an action brought to recover damages for personal injuries sustained by plaintiff as the result of a fall on alleged defective steps of a subway, order denying plaintiff’s motion to vacate the dismissal of complaint by default at the Trial Term reversed on the facts, without costs, motion granted, without costs, and cause restored to the ready calendar of the Trial Term for the first Monday of March, 1939, then to be tried. In the circumstances apparent from the undisputed facts, the plaintiff is entitled to a trial upon. *948the merits at which he shall be represented by attorney to be substituted in place of his present one, who desires to withdraw as such attorney. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.